MEMORANDUM **
Lorenzo Leon Mondragon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming his appeal from an immigration judge’s decision denying his motion to suppress evidence and terminate removal proceedings, and ordering him removed. We have jurisdiction under 8 U.S.C. § 1252. We review de novo the denial of a motion to suppress and questions of law. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th Cir. 2011). We deny the petition for review.
The agency did not err in denying Leon Mondragon’s motion to suppress evidence and terminate removal proceedings, or iii sustaining the removability charge, because Samayoa-Martinez v. Holder forecloses his contention that his statements to immigration officials at the border were obtained in violation of 8 C.F.R. § 287.3(c). 558 F.3d 897, 901-02 (9th Cir. 2009). Leon Mondragon urges us to reconsider our holding in Samayoa-Martinez, but a three-judge panel cannot overrule circuit precedent in the absence of an intervening *340decision from a higher court or en banc decision of this court. See Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.